DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 20-22, filed on 6/24/2022, with respect to objection to figure 2; objection to the specification; and 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6-8, 17-19, and 22-24 have been fully considered and are persuasive.  The objection to figure 2; objection to the specification; and 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6-8, 17-19, and 22-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-3, 6-8, 14-19, and 22-24:
The present invention describes a method for supporting positioning of a user equipment (UE) in a wireless network performed by a first wireless entity, comprising: receiving configurations for positioning reference signals (PRS) associated with one or more second wireless entities; receiving one or more aggregated PRS from the one or more second wireless entities, wherein each aggregated PRS comprises one or more PRS components transmitted from a same second wireless entity, wherein each PRS component transmitted from the same second wireless entity comprises a separate PRS resource associated with a contiguous frequency-domain bandwidth or comprises a plurality of frequency-domain bandwidths spanned by a single PRS resource, wherein at least one PRS component of at least one aggregated PRS is punctured or is not aligned with other PRS components in the time domain and remaining PRS components in the one or more PRS components are unpunctured PRS components; processing jointly the unpunctured PRS components of the aggregated PRS that are aligned in time domain; performing positioning measurements using the processed aggregated PRS from the one or more second wireless entities; and transmitting location information based on the positioning measurements.  The closest prior art, Davydov et al. (US 2016/0223639 A1) discloses a similar method, but fails to disclose the at least one PRS component of at least one aggregated PRS is punctured or is not aligned with other PRS components in the time domain and remaining PRS components in the one or more PRS components are unpunctured PRS components.  This distinct feature has been added to independent claim 1, and similar feature has been added to independent claim 17, thus rendering claims 1-3, 6-8, 17-19, and 22-24 allowable.
(2) Regarding claims 4 and 20:
The present invention describes a method for supporting positioning of a user equipment (UE) in a wireless network performed by a first wireless entity, comprising: receiving configurations for positioning reference signals (PRS) associated with one or more second wireless entities; receiving one or more aggregated PRS from the one or more second wireless entities, wherein each aggregated PRS comprises one or more PRS components transmitted from a same second wireless entity, wherein each PRS component transmitted from the same second wireless entity comprises a separate PRS resource associated with a contiguous frequency-domain bandwidth or comprises a plurality of frequency-domain bandwidths spanned by a single PRS resource; processing jointly unpunctured PRS components of the aggregated PRS that are aligned in time domain; performing positioning measurements using the processed aggregated PRS from the one or more second wireless entities; and transmitting location information based on the positioning measurements; wherein the first wireless entity is the UE and the one or more second wireless entities comprise a second UE and the one or more aggregated PRS comprise sidelink (SL) aggregated PRS.  The closest prior art, Davydov et al. (US 2016/0223639 A1) discloses a similar method, but fails to disclose the first wireless entity is the UE and the one or more second wireless entities comprise a second UE and the one or more aggregated PRS comprise sidelink (SL) aggregated PRS.  This distinct feature has been added to independent claim 4, and similar feature has been added to independent claim 20, thus rendering claims 4 and 20 allowable.
(3) Regarding claims 5 and 21:
The present invention describes a method for supporting positioning of a user equipment (UE) in a wireless network performed by a first wireless entity, comprising: receiving configurations for positioning reference signals (PRS) associated with one or more second wireless entities; receiving one or more aggregated PRS from the one or more second wireless entities, wherein each aggregated PRS comprises one or more PRS components transmitted from a same second wireless entity, wherein each PRS component transmitted from the same second wireless entity comprises a separate PRS resource associated with a contiguous frequency-domain bandwidth or comprises a plurality of frequency-domain bandwidths spanned by a single PRS resource; processing jointly unpunctured PRS components of the aggregated PRS that are aligned in time domain; performing positioning measurements using the processed aggregated PRS from the one or more second wireless entities; and transmitting location information based on the positioning measurements; wherein the first wireless entity is a transmission reception point (TRP) and the one or more second wireless entities comprise the UE and the one or more aggregated PRS comprise uplink (UL) aggregated PRS.  The closest prior art, Davydov et al. (US 2016/0223639 A1) discloses a similar method, but fails to disclose the first wireless entity is a transmission reception point (TRP) and the one or more second wireless entities comprise the UE and the one or more aggregated PRS comprise uplink (UL) aggregated PRS.  This distinct feature has been added to independent claim 5, and similar feature has been added to independent claim 21, thus rendering claims 5 and 21 allowable.
(4) Regarding claims 9-16 and 25-32:
The present invention describes a method for supporting positioning of a user equipment (UE) in a wireless network performed by a first wireless entity, comprising: receiving configurations for positioning reference signals (PRS) associated with one or more second wireless entities; receiving one or more aggregated PRS from the one or more second wireless entities, wherein each aggregated PRS comprises one or more PRS components transmitted from a same second wireless entity, wherein each PRS component transmitted from the same second wireless entity comprises a separate PRS resource associated with a contiguous frequency-domain bandwidth or comprises a plurality of frequency-domain bandwidths spanned by a single PRS resource; processing jointly unpunctured PRS components of the aggregated PRS that are aligned in time domain; performing positioning measurements using the processed aggregated PRS from the one or more second wireless entities; and transmitting location information based on the positioning measurements; wherein at least one PRS component of at least one aggregated PRS is punctured or is not aligned with other PRS components in the time domain so that the PRS in the at least one PRS component is dropped in one or more symbols.  The closest prior art, Davydov et al. (US 2016/0223639 A1) discloses a similar method, but fails to disclose at least one PRS component of at least one aggregated PRS is punctured or is not aligned with other PRS components in the time domain so that the PRS in the at least one PRS component is dropped in one or more symbols.  This distinct feature has been added to independent claim 9, and similar feature has been added to independent claim 25, thus rendering claims 9-16 and 25-32 allowable.
(5) Regarding claims 33-48:
 The present invention describes a method for supporting positioning of a user equipment (UE) in a wireless network performed by a first wireless entity, comprising: receiving configurations for positioning reference signals (PRS) associated with one or more second wireless entities; receiving one or more aggregated PRS from the one or more second wireless entities, wherein each aggregated PRS comprise one or more PRS components transmitted from a same second wireless entity, wherein each PRS component transmitted from the same second wireless entity comprises a separate PRS resource associated with a contiguous frequency-domain bandwidth or comprises a plurality of frequency-domain bandwidths spanned by a single PRS resource, wherein PRS components in the aggregated PRS are configured with constraints comprising one or more of symbol indices that are not separated by more than a predefined number of symbols, slot indices that are not separated by more than a predefined number of slots, frames that are not separated by more than a predefined number of frames, subframes that are not separated by more than a predefined number of subframes, a same periodicity, a same comb type, a same number of symbols, a same quasi-colocation (QCL) information, start physical resource block (PRB) that is within a predefined threshold, a same subcarrier spacing, a same cyclic prefix (CP), muting configuration, and bandwidths that are within a predefined threshold, or a combination thereof; processing jointly the one or more PRS components for each aggregated PRS when the PRS components are configured with the same constraints and separately processing the one or more PRS components for each aggregated PRS when the PRS components are not configured with the same constraints; performing positioning measurements using the processed one or more aggregated PRS from the one or more second wireless entities; and transmitting location information based on the positioning measurements.  The closest prior art, Davydov et al. (US 2016/0223639 A1) discloses a similar method, but fails to disclose wherein PRS components in the aggregated PRS are configured with constraints comprising one or more of symbol indices that are not separated by more than a predefined number of symbols, slot indices that are not separated by more than a predefined number of slots, frames that are not separated by more than a predefined number of frames, subframes that are not separated by more than a predefined number of subframes, a same periodicity, a same comb type, a same number of symbols, a same quasi-colocation (QCL) information, start physical resource block (PRB) that is within a predefined threshold, a same subcarrier spacing, a same cyclic prefix (CP), muting configuration, and bandwidths that are within a predefined threshold, or a combination thereof; processing jointly the one or more PRS components for each aggregated PRS when the PRS components are configured with the same constraints and separately processing the one or more PRS components for each aggregated PRS when the PRS components are not configured with the same constraints.  This distinct feature has been added to independent claim 33, and similar feature has been added to independent claim 41, thus rendering claims 33-48 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/8/2022